Case 1-18-45284-nhl   Doc 436-2   Filed 10/30/20   Entered 10/30/20 14:33:57
                            EXHIBIT A
Case 1-18-45284-nhl              Doc 436-2         Filed 10/30/20          Entered 10/30/20 14:33:57




Nathan Schwed, Esq.                                                This Order relates to a hearing
Peter Janovsky, Esq.                                               held on ________
Robert Guttmann, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
Telephone:(212) 223-0400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

SEASONS CORPORATE LLC, et al.,                                       Case No.: 18-45284 (nhl)

                                      Debtors.1                      Jointly Administered



      ORDER SUSTAINING DEBTORS’ SIXTH OMNIBUS OBJECTION: TO
      UNSECURED CLAIMS FILED AGAINST THE DEBTORS THAT ARE
      AMENDED OR DUPLICATE, SATISFIED, NOT REFLECTED IN THE
             DEBTORS’ BOOKS AND RECORDS, OR REDUCED


                   Upon the Debtors’ Sixth Omnibus Objection to Claims (the “Sixth

Objection”)2 that are (i) duplicate and/or have been amended (the “Duplicate Claims”);



1
    The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
    numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
    Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
    LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
    (3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
    Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
    (2266) (collectively the “Debtors”).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sixth
    Objection.
Case 1-18-45284-nhl       Doc 436-2      Filed 10/30/20     Entered 10/30/20 14:33:57




(ii) satisfied, assumed and/or cured (the “Satisfied Claims”), (iii) not reflected in the

Debtor’s books and records (the “Records Claims”), or (iv) reduced (the “Reduced

Claims” and, together with the Duplicate Claims, the Satisfied Claims and the Records

Claims, the “Disputed Claims”), and the Court having jurisdiction to consider the Sixth

Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334;

and consideration of the Sixth Objection and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Sixth

Objection having been provided, and no other or further notice of the Sixth Objection

being necessary; and the Court having considered the Sixth Objection, and any responses

thereto; and it appearing that the relief requested therein is in the best interests of the

Debtors and their estates, creditors, and all other parties in interest; and after due

deliberation thereon and good and sufficient cause appearing therefore,



IT IS HEREBY ORDERED THAT:


              1. The relief requested in the Sixth Objection is granted to the extent

provided herein.




                                            2
Case 1-18-45284-nhl        Doc 436-2      Filed 10/30/20     Entered 10/30/20 14:33:57




                2. The Claims listed on Schedule 1 hereto as “Amended” or “Duplicate”

in the column under the heading “Basis for Objection,” are disallowed and expunged in

their entirety; provided however, that the relief granted herein shall have no effect on the

surviving claim listed under the heading “Basis for Objection.”


                3. The Claims listed on Schedule 1 hereto as “Assumed and Cured and/or

Paid” in the column under the heading “Basis for Objection” are disallowed and expunged

in their entirety.


                5. The Claims listed on Schedule 1 hereto as “Books and Records” in the

column under the heading “Basis for Objection” are disallowed and expunged in their

entirety.


                6. The Claims listed on Schedule 1 hereto as “Reduced” in the column

under the heading “Basis for Objection” are reduced to the amount set forth in the column

under the heading “Proposed General Unsecured Amount.”


                8. The Clerk’s Office is authorized and directed to modify the official

claims registry for the Debtors, as appropriate, in compliance with the terms of this Order.


                9. Each Disputed Claim and the objections filed by the Debtors to such

claim, as addressed in the Sixth Objection and as set forth on Schedule 1 hereto,

constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.




                                             3
Case 1-18-45284-nhl         Doc 436-2      Filed 10/30/20      Entered 10/30/20 14:33:57




                 10. This Order shall be deemed a separate Order with respect to each

Disputed Claim. Any stay of this Order pending appeal by any claimants whose claims

are subject to this Order shall only apply to the contested matter which involves such

claimant and shall not act to stay the applicability and/or finality of this Order with respect

to the other contested matters listed in the Sixth Objection or this Order.


                 10. The terms and conditions of this Order are effective immediately upon

entry.


                 11. This Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




4837-5814-5232, v. 1




                                              4
                                       Case 1-18-45284-nhl          Doc 436-2     Filed 10/30/20       Entered 10/30/20 14:33:57
                                                                           SEASONS CORPORATE, ET AL.
                                                                    CASE NO. 18-45284 (JOINTLY ADMINISTERED)
                                                            NON-SUBSTANTIVE OMNIBUS OBJECTION TO UNSECURED CLAIMS
                                                                         Filed General      Proposed General
Claim No.            Creditor                     Debtor               Unsecured Amount     Unsecured Amount     Proposed Treatment                 Basis for Objection
            Public Service Truck                                                                                                      Truck lease - assumed; Debtor does not have
C142        Renting Inc.            Central Avenue Market LLC                  $33,000.16               $0.00   Disallow              equipment
C31         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C22         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C8          Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C136        Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C27         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C49         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C30         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C41         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C20         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C20         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C25         Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C6          Quality Glatt Corp      Seasons Corporate                         $660,909.29               $0.00   Disallow              Duplicate of claim 43
C29         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C20         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C7          Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C134        Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C26         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C46         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C28         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C40         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C18         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C19         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C24         Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C4          Quality Glatt Corp      Seasons Corporate                         $240,594.03               $0.00   Disallow              Duplicate of claim 40
C28         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C19         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C6          Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C133        Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C25         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C43         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C26         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C38         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C15         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C16         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C21         Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
C3          Quality Glatt Corp      Seasons Corporate                         $457,372.35               $0.00   Disallow              Duplicate of claim 39
            Rafael Kohn/RT Direct
C39         Distributors            Seasons Corporate                          $14,619.60               $0.00 Disallow                Amended by claim 106

                                                                                  Page 1 of 2
                                         Case 1-18-45284-nhl            Doc 436-2    Filed 10/30/20     Entered 10/30/20 14:33:57
                                                                             SEASONS CORPORATE, ET AL.
                                                                      CASE NO. 18-45284 (JOINTLY ADMINISTERED)
                                                              NON-SUBSTANTIVE OMNIBUS OBJECTION TO UNSECURED CLAIMS
                                                                            Filed General     Proposed General
Claim No.             Creditor                        Debtor              Unsecured Amount Unsecured Amount Proposed Treatment                   Basis for Objection
C20         Ritz Flooring, Inc.       Seasons Maryland LLC                         $31,990.48         $19,220.49 Reduce and allow   POC double counts amounts
C38         RPE LLC                   Blue Gold Equities LLC                      $108,262.76              $0.00 Disallow           Duplicate of claim 22
C31         S & L Paper Corp          Wilmot Road Market LLC                       $18,438.35              $0.00 Disallow           Duplicate of claim 25
C18         Same Day Delivery, Inc.   Amsterdam Avenue Market LLC                  $41,548.53              $0.00 Disallow           Duplicate of claim 40
C29         Same Day Delivery, Inc.   Seasons Clifton LLC                           $7,147.39              $0.00 Disallow           Duplicate of claim 40
C9          Same Day Delivery, Inc.   Upper West Side Supermarket LLC              $41,548.53              $0.00 Disallow           Duplicate of claim 40
C35         Shlomies Heimish Corp     Blue Gold Equities LLC                      $335,474.67              $0.00 Disallow           Duplicate of claim 2
C24         Shlomies Heimish Corp     Amsterdam Avenue Market LLC                 $335,474.67              $0.00 Disallow           Duplicate of claim 2
C15         Shlomies Heimish Corp     Lawrence Supermarket LLC                    $335,474.67              $0.00 Disallow           Duplicate of claim 2
C129        Shlomies Heimish Corp     Seasons Corporate                           $335,474.67              $0.00 Disallow           Duplicate of claim 2
C21         Shlomies Heimish Corp     Wilmot Road Market LLC                      $335,474.67              $0.00 Disallow           Duplicate of claim 2
C41         Shlomies Heimish Corp     Seasons Lakewood LLC                        $335,474.67              $0.00 Disallow           Duplicate of claim 2
C23         Shlomies Heimish Corp     Central Avenue Market LLC                   $335,474.67              $0.00 Disallow           Duplicate of claim 2
C36         Shlomies Heimish Corp     Seasons Clifton LLC                         $335,474.67              $0.00 Disallow           Duplicate of claim 2
C12         Shlomies Heimish Corp     Upper West Side Supermarket LLC             $335,474.67              $0.00 Disallow           Duplicate of claim 2
C15         Shlomies Heimish Corp     Seasons Express Inwood LLC                  $335,474.67              $0.00 Disallow           Duplicate of claim 2
C18         Shlomies Heimish Corp     Seasons Maryland LLC                        $335,474.67              $0.00 Disallow           Duplicate of claim 2
C24         Super Sol Ltd.            Seasons Corporate                            $32,653.97              $0.00 Disallow           Duplicate of claim 14
C38         Super Sol, Ltd.           Seasons Corporate                            $32,653.97              $0.00 Disallow           Duplicate of claim 14
C27         Super Sol, Ltd.           Seasons Corporate                            $32,653.97              $0.00 Disallow           Duplicate of claim 14
C18         Super Sol, Ltd.           Seasons Corporate                            $32,653.97              $0.00 Disallow           Duplicate of claim 14
C25         Super Sol, Ltd.           Seasons Corporate                            $32,653.97              $0.00 Disallow           Duplicate of claim 14
C30         Tamaz Jin                 Blue Gold Equities LLC                      $500,000.00              $0.00 Disallow           Claim limited to insurance proceeds
C108        Tamaz Jin                 Seasons Corporate                           $500,000.00              $0.00 Disallow           Duplicate of claim 30
C109        Tamaz Jin                 Seasons Corporate                           $500,000.00              $0.00 Disallow           Duplicate of claim 30
C104        The C.E.G. Company        Seasons Corporate                           $566,623.01              $0.00 Disallow           Duplicate of claim 8
C8          The C.E.G. Company        Upper West Side Supermarket LLC             $566,623.01              $0.00 Disallow           Assumed and cured
C160        The Jewish Press          Seasons Corporate                            $20,000.00          $2,726.10 Disallow           No support attached to claim, late filed
C36         Whitey Produce Co Inc     Seasons Corporate                            $19,045.78              $0.00 Disallow           Paid pursuant to PACA motion
                                                                                                                                    Employee expenses, paid pursuant to first
C9          Zachary Richards          Seasons Maryland LLC                       $28,539.40              $0.00 Disallow             day motion
C4          Zalmen Berkovitz          Seasons Cleveland LLC                     $335,474.67              $0.00 Disallow             Duplicate of claim #2 - Heimsh Corp




                                                                                    Page 2 of 2
